 1                                                              Honorable Christopher M. Alston
                                                                                      Chapter 7
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE
10   In Re:
11
     Critical Power Exchange, LLC,                      Case No: 18-12037-CMA
12
                                      Debtor.
13                                                      Adversary No. 19-01019-CMA
14   ________________________________________

15   Edmund J. Wood, Trustee, Trustee of the            DEFENDANT’S ANSWER TO
     Bankruptcy Estate of Critical Power Exchange,      COMPLAINT FOR AVOIDANCE AND
16   LLC,                                               RECOVERY OF FRAUDULENT
17                                                      TRANSFERS
                                     Plaintiff,
18
                                             v.
19
20   Invest West Capital, LLC,

21                                 Defendant.
22
23
          COMES NOW Defendant Invest West, LLC (“Invest West”) and hereby answers the
24
     allegations of Plaintiff’s Complaint as follows:
25
                    1.    In response to Paragraph 1.1 of the Complaint, Invest West denies all
26
     allegations.
27
                    2.    In response to Paragraph 1.2 of the Complaint, Invest West denies all
28
     allegations.
29
30

                                                                          ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 1                                       155-108th Avenue N.E., Suite 202
                                                                       Bellevue, WA98004-5901
                                                              Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA           Doc 21     Filed 06/21/19   Ent. 06/21/19 12:24:28       Pg. 1 of 11
 1                  3.     In response to Paragraph 2.1 of the Complaint, Invest West lacks
 2   sufficient information to admit or deny the allegations contained in Paragraph 2.1, but assumes
 3   the allegation is truthfully stated.
 4                  4.     In response to Paragraph 2.2 of the Complaint, Invest West admits only
 5   that Invest West is a Limited Liability Company formed under the laws of the State of
 6   Washington, as to the remaining allegations Defendant denies the same.
 7                  5.     In response to Paragraph 2.2.1 of the Complaint, Invest West admits only
 8   that Robert Hild owns 25% interest in Invest West. Invest West lacks sufficient information
 9   to admit or deny the allegations contained in the Paragraph 2.2.1 and therefore denies the same.
10                  6.     In response to Paragraph 2.2.2 of the Complaint, Invest West admits only
11   that Invest West is a co-investor in Critical Power Partners, L.P. (“CP Partners”), and that CP
12   Partners is a limited partnership formed under the laws of the State of California. Invest West
13   lacks sufficient information to admit or deny the remaining allegations contained in Paragraph
14   2.2.2 and therefore denies the same.
15                  7.     In response to Paragraph 2.2.3 of the Complaint, Invest West admits only
16   that CP Partners owns 75% interest in the Debtor. Invest West lacks sufficient information to
17   admit or deny the remaining allegations contained in the Paragraph 2.2.3 and therefore denies
18   the same.
19                  8.     In response to Paragraph 2.2.4 of the Complaint, Invest West denies all
20   allegations.
21                  9.     In response to Paragraph 3.1 of the Complaint, Invest West incorporates
22   by this reference the responses set forth in paragraphs 1 through 8 as if fully set forth herein.
23                  10.    In response to Paragraph 3.2 of the Complaint, Invest West admits the
24   allegations.
25                  11.    In response to Paragraph 3.3 of the Complaint, Invest West admits the
26   allegations.
27                  12.    Paragraph 3.4 of the Complaint does not contain any allegations that
28   necessitate Invest West’s response.
29                  13.    In response to Paragraph 4.1 of the Complaint, Invest West incorporates
30   by this reference the responses set forth in paragraphs 1 through 12 as if fully set forth herein.

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 2                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA          Doc 21      Filed 06/21/19    Ent. 06/21/19 12:24:28       Pg. 2 of 11
 1                14.     In response to Paragraph 4.2 of the Complaint, Invest West lacks
 2   sufficient information to admit or deny the allegations contained in the Paragraph 4.2 and
 3   therefore denies the same.
 4                15.     In response to Paragraph 4.3 of the Complaint, Invest West admits only
 5   that, in 2002, CP Partners acquired a 75% interest in the Debtor. Invest West denies the
 6   remaining allegations contained in Paragraph 4.3.
 7                16.     In response to Paragraph 4.4 of the Complaint, Invest West lacks
 8   sufficient information to admit or deny the allegations contained in the Paragraph 4.4 and
 9   therefore denies the same.
10                17.     In response to Paragraph 4.5 of the Complaint, Invest West lacks
11   sufficient information to admit or deny the allegations contained in the Paragraph 4.5 and
12   therefore denies the same.
13                18.     In response to Paragraph 4.6 of the Complaint, Invest West admits only
14   that the Debtor undertook debt obligations. Invest West lacks sufficient information to admit
15   or deny the remaining allegations contained in Paragraph 4.6 and therefore denies the same.
16                19.     In response to Paragraph 4.7 of the Complaint, Invest West lacks
17   sufficient information to admit or deny the allegations contained in the Paragraph 4.7 and
18   therefore denies the same.
19                20.     In response to Paragraph 4.8 of the Complaint, Invest West admits only
20   that the Debtor undertook debt obligations in the principal amount of at least $1.425 million.
21   Invest West lacks sufficient information to admit or deny the remaining allegations contained
22   in Paragraph 4.8 and therefore denies the same.
23                21.     In response to Paragraphs 4.9 – 4.16 of the Complaint, Invest West’s
24   responses are the same as set forth above with respect to the allegations of Paragraph 4.4 of
25   the Complaint.
26                22.     In response to Paragraph 4.17 of the Complaint, Invest West admits only
27   that the Debtor assigned certain rights and interests to Invest West. Invest West lacks sufficient
28   information to admit or deny the remaining allegations contained in Paragraph 4.17 and
29   therefore denies the same.
30                23.     In response to Paragraph 4.18 of the Complaint, Invest West lacks

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 3                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28       Pg. 3 of 11
 1   sufficient information to admit or deny the allegations contained in the Paragraph 4.18 and
 2   therefore denies the same.
 3                24.     In response to Paragraphs 4.19 – 4.33 of the Complaint, Invest West’s
 4   responses are the same as set forth above with respect to the allegations of Paragraph 4.18 of
 5   the Complaint.
 6                25.     In response to Paragraph 4.34 of the Complaint, Invest West admits only
 7   that the Debtor entered into an Asset Purchase Agreement (the “APA”), which agreement
 8   speaks for itself and requires no further answer. Invest West lacks sufficient information to
 9   admit or deny the remaining allegations contained in Paragraph 4.34 and therefore denies the
10   same.
11                26.     In response to Paragraphs 4.34.1 – 4.39.2 of the Complaint, Invest West’s
12   responses are the same as set forth above with respect to the allegations of Paragraph 4.18 of
13   the Complaint.
14                27.     In response to Paragraph 4.40 of the Complaint, Invest West admits only
15   that the Debtor and Invest West entered into an agreement involving Debtor assigning certain
16   rights and interests to Invest West (the “Assignment”), which agreement speaks for itself and
17   requires no further answer. Invest West lacks sufficient information to admit or deny the
18   remaining allegations contained in Paragraph 4.40 and therefore denies the same.
19                28.     In response to Paragraphs 4.40.1 – 4.40.3 of the Complaint, Invest West’s
20   responses are the same as set forth above with respect to the allegations of Paragraph 4.18 of
21   the Complaint. The Assignment speaks for itself and requires no further answer.
22                29.     In response to Paragraph 4.41 of the Complaint, Invest West admits only
23   that the Debtor owes at least $1.425 million. The Assignment speaks for itself and requires no
24   further answer. Invest West lacks sufficient information to admit or deny the remaining
25   allegations contained in Paragraph 4.41 and therefore denies the same.
26                30.     In response to Paragraph 4.42 of the Complaint, Invest West lacks
27   sufficient information to admit or deny the allegations contained in the Paragraph 4.42 and
28   therefore denies the same.
29                31.     In response to Paragraph 4.43 of the Complaint, Invest West admits only
30   that the Debtor assigned certain rights and interests to Invest West in exchange for forgiveness

                                                                          ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 4                                       155-108th Avenue N.E., Suite 202
                                                                       Bellevue, WA98004-5901
                                                              Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA        Doc 21     Filed 06/21/19     Ent. 06/21/19 12:24:28        Pg. 4 of 11
 1   of certain antecedent debt. The Assignment speaks for itself and requires no further answer.
 2   Invest West lacks sufficient information to admit or deny the remaining allegations contained
 3   in Paragraph 4.43 and therefore denies the same.
 4                  32.   In response to Paragraph 4.44 of the Complaint, Invest West admits only
 5   that the Debtor assigned rights and interests in certain accounts receivable to Invest West. The
 6   Assignment speaks for itself and requires no further answer. Invest West lacks sufficient
 7   information to admit or deny the remaining allegations contained in Paragraph 4.44 and
 8   therefore denies the same.
 9                  33.   In response to Paragraph 4.45 of the Complaint, Invest West lacks
10   sufficient information to admit or deny the allegations contained in the Paragraph 4.45 and
11   therefore denies the same.
12                  34.   In response to Paragraphs 4.46 – 4.47 of the Complaint, Invest West’s
13   responses are the same as set forth above with respect to the allegations of Paragraph 4.45 of
14   the Complaint.
15                  35.   In response to Paragraph 4.48 of the Complaint, Invest West admits only
16   that the February 2018 Payment has been placed in the trust account of Invest West’s counsel.
17   Invest West lacks sufficient information to admit or deny the remaining allegations contained
18   in Paragraph 4.48 and therefore denies the same.
19                  36.   In response to Paragraph 4.49 of the Complaint, Invest West denies all
20   allegations.
21                  37.   In response to Paragraph 4.50 of the Complaint, Invest West lacks
22   sufficient information to admit or deny the allegations contained in the Paragraph 4.50 and
23   therefore denies the same.
24                  38.   In response to Paragraph 4.51 of the Complaint, Invest West denies all
25   allegations.
26                  39.   In response to Paragraphs 4.52 – 4.60.2 of the Complaint, Invest West’s
27   responses are the same as set forth above with respect to the allegations of Paragraph 4.45 of
28   the Complaint.
29                  40.   In response to Paragraph 5.1 of the Complaint, Invest West incorporates
30   by this reference the responses set forth in paragraphs 1 through 39 as if fully set forth herein.

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 5                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28       Pg. 5 of 11
 1                  41.   In response to Paragraph 5.2 of the Complaint, Invest West lacks
 2   sufficient information to admit or deny the allegations contained in the Paragraph 5.2 and
 3   therefore denies the same.
 4                  42.   In response to Paragraphs 5.3 – 5.7 of the Complaint, Invest West’s
 5   responses are the same as set forth above with respect to the allegations of Paragraph 5.2 of
 6   the Complaint.
 7                  43.   In response to Paragraph 5.8 of the Complaint, Invest West denies all
 8   allegations.
 9                  44.   In response to Paragraph 5.9 of the Complaint, Invest West lacks
10   sufficient information to admit or deny the allegations contained in the Paragraph 5.9 and
11   therefore denies the same.
12                  45.   In response to Paragraph 5.10 of the Complaint, Invest West denies all
13   allegations.
14                  46.   In response to Paragraph 5.11 of the Complaint, Invest West denies all
15   allegations.
16                  47.   In response to Paragraph 5.12 of the Complaint, Invest West denies all
17   allegations.
18                  48.   In response to Paragraph 6.1 of the Complaint, Invest West incorporates
19   by this reference the responses set forth in paragraphs 1 through 47 as if fully set forth herein.
20                  49.   In response to Paragraph 6.2 of the Complaint, Invest West lacks
21   sufficient information to admit or deny the allegations contained in the Paragraph 6.2 and
22   therefore denies the same.
23                  50.   In response to Paragraphs 6.3 – 6.6 of the Complaint, Invest West’s
24   responses are the same as set forth above with respect to the allegations of Paragraph 6.2 of
25   the Complaint.
26                  51.   In response to Paragraph 6.7 of the Complaint, Invest West denies all
27   allegations.
28                  52.   In response to Paragraph 6.8 of the Complaint, Invest West lacks
29   sufficient information to admit or deny the allegations contained in the Paragraph 6.8 and
30   therefore denies the same.

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 6                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28       Pg. 6 of 11
 1                  53.   In response to Paragraph 6.9 of the Complaint, Invest West lacks
 2   sufficient information to admit or deny the allegations contained in the Paragraph 6.9 and
 3   therefore denies the same.
 4                  54.   In response to Paragraph 6.10 of the Complaint, Invest West denies all
 5   allegations.
 6                  55.   In response to Paragraph 6.11 of the Complaint, Invest West denies all
 7   allegations.
 8                  56.   In response to Paragraph 6.12 of the Complaint, Invest West denies all
 9   allegations.
10                  57.   In response to Paragraph 7.1 of the Complaint, Invest West incorporates
11   by this reference the responses set forth in paragraphs 1 through 56 as if fully set forth herein.
12                  58.   In response to Paragraph 7.2 of the Complaint, Invest West lacks
13   sufficient information to admit or deny the allegations contained in the Paragraph 7.2 and
14   therefore denies the same.
15                  59.   In response to Paragraphs 7.3 – 7.7 of the Complaint, Invest West’s
16   responses are the same as set forth above with respect to the allegations of Paragraph 7.2 of
17   the Complaint.
18                  60.   In response to Paragraph 7.8 of the Complaint, Invest West denies all
19   allegations.
20                  61.   In response to Paragraph 7.9 of the Complaint, Invest West lacks
21   sufficient information to admit or deny the allegations contained in the Paragraph 7.9 and
22   therefore denies the same.
23                  62.   In response to Paragraph 7.10 of the Complaint, Invest West lacks
24   sufficient information to admit or deny the allegations contained in the Paragraph 7.10 and
25   therefore denies the same.
26                  63.   In response to Paragraph 7.11 of the Complaint, Invest West denies all
27   allegations.
28                  64.   In response to Paragraph 7.12 of the Complaint, Invest West denies all
29   allegations.
30                  65.   In response to Paragraph 7.13 of the Complaint, Invest West denies all

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 7                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28       Pg. 7 of 11
 1   allegations.
 2                  66.   In response to Paragraph 8.1 of the Complaint, Invest West incorporates
 3   by this reference the responses set forth in paragraphs 1 through 65 as if fully set forth herein.
 4                  67.   In response to Paragraph 8.2 of the Complaint, Invest West lacks
 5   sufficient information to admit or deny the allegations contained in the Paragraph 8.2 and
 6   therefore denies the same.
 7                  68.   In response to Paragraphs 8.3 – 8.7 of the Complaint, Invest West’s
 8   responses are the same as set forth above with respect to the allegations of Paragraph 8.2 of
 9   the Complaint.
10                  69.   In response to Paragraph 8.8 of the Complaint, Invest West denies all
11   allegations.
12                  70.   In response to Paragraph 8.9 of the Complaint, Invest West denies all
13   allegations.
14                  71.   In response to Paragraph 8.10 of the Complaint, Invest West lacks
15   sufficient information to admit or deny the allegations contained in the Paragraph 8.10 and
16   therefore denies the same.
17                  72.   In response to Paragraph 8.11 of the Complaint, Invest West denies all
18   allegations.
19                  73.   In response to Paragraph 8.12 of the Complaint, Invest West denies all
20   allegations.
21                  74.   In response to Paragraph 8.13 of the Complaint, Invest West admits only
22   that the Debtor assigned certain rights and interests to Invest West in exchange for forgiveness
23   of certain antecedent debt. Invest West lacks sufficient information to admit or deny the
24   remaining allegations contained in Paragraph 8.13 and therefore denies the same.
25                  75.   In response to Paragraph 8.14 of the Complaint, Invest West denies all
26   allegations.
27                  76.   In response to Paragraph 8.15 of the Complaint, Invest West denies all
28   allegations.
29                  77.   Invest West denies any and all allegations not expressly admitted herein.
30

                                                                           ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 8                                        155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28       Pg. 8 of 11
 1                                     AFFIRMATIVE DEFENSES
 2        Having answered the allegations of Plaintiff’s Complaint, Invest West hereby asserts the
 3   following affirmative defenses.
 4               1.      The Complaint fails to state a claim upon which relief can be granted.
 5               2.      Equitable and/or Promissory Estoppel.
 6               3.      Fault of third parties.
 7               4.      Failure to mitigate damages.
 8               5.      Failure to join necessary party(ies).
 9               6.      Plaintiff has failed to satisfy one or more conditions precedent.
10               7.      Assumption of risk.
11               8.      Justification. Defendant had just cause for its actions.
12               9.      Payment.
13               10.     Laches.
14               11.     Unclean hands.
15               12.     Unjust enrichment.
16               13.     Waiver.
17               14.     Setoff.
18               15.     Statute of Frauds.
19               16.     Statute of Limitations.
20               17.     Such other affirmative defenses that may be discovered over the course of
21                       discovery.
22                                        PRAYER FOR RELIEF
23        WHEREFORE, Invest West respectfully requests the following relief:
24        (a)    For Plaintiff to take nothing by way of its Complaint;
25        (b)    For dismissal of Plaintiff’s Complaint with prejudice and without costs;
26        (b)    For judgment in Invest West’s favor;
27        (c)    For attorneys’ fees and costs; and
28        (d)    For such other and further relief as this Court deems just and equitable.
29
30

                                                                         ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 9                                      155-108th Avenue N.E., Suite 202
                                                                      Bellevue, WA98004-5901
                                                             Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA        Doc 21     Filed 06/21/19     Ent. 06/21/19 12:24:28       Pg. 9 of 11
 1        RESPECTFULLY SUBMITTED this 21st day of June 2019.
 2
                                               ROMERO PARK P.S.
 3
 4                                             /s/H. Troy Romero
                                               H. Troy Romero, WSBA #19044
 5                                             Attorney for Defendant
 6                                             155 – 108th Avenue NE, Suite 202
                                               Bellevue, WA 98004
 7                                             Telephone: 425-450-5000
 8                                             Fax: 425-450-0728
                                               Email: tromero@romeropark.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

                                                                ROMERO PARK P.S.
       DEFENDANT’S ANSWER - 10                            155-108th Avenue N.E., Suite 202
                                                             Bellevue, WA98004-5901
                                                    Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA   Doc 21   Filed 06/21/19   Ent. 06/21/19 12:24:28      Pg. 10 of 11
 1                                   PROOF OF SERVICE VIA ECF
 2         I, Kathy Koback, certify and declare as follows:
 3         I am a citizen of the United States and a resident of the State of Washington. I am over
 4    the age of 18 years and not a party to the within-entitled cause. I am an employee with the
 5    law firm of Romero Park P.S., whose address is 155 – 108th Avenue NE, Suite 202, Bellevue,
 6    Washington 98004.
 7           On June 21, 2019, at my place of business in Bellevue, Washington, a copy of the
 8    attached document described as:
 9
10    DEFENDANT’S ANSWER TO COMPLAINT FOR AVOIDANCE AND RECOVERY OF
                          FRAUDULENT TRANSFERS
11
12    was sent via electronic service through the Court’s ECF service for delivery and addressed
13    to:
14     Attorneys for Chapter 7 Trustee Edmund J. Wood:

15         Deborah A. Crabbe, WSBA #22263                        ____ Hand Delivery
           Andrew H. Morton, WSBA #49467                         ____ U.S. Mail
16
           1111 Third Avenue, Suite 3000                         ____ Overnight Mail
17         Seattle, Washington 98101                             ____ Facsimile
           Deborah.crabbe@foster.com                               x Email - ECF
18
           Andrew.morton@foster.com
19
20
           I certify and declare under penalty of perjury under the laws of the State of Washington
21
      that the foregoing is true and correct.
22
        DATED this 21st day of June 2019.
23
                                          ROMERO PARK P.S.
24
25                                        /s/Kathy Koback
26                                        Kathy Koback, Legal Assistant
                                          155 – 108th Avenue NE, Suite 202
27                                        Bellevue, WA 98004
28                                        Telephone: 425-450-5000
                                          Fax: 425-450-0728
29                                        Email: kkoback@romeropark.com
30

                                                                           ROMERO PARK P.S.
        DEFENDANT’S ANSWER - 11                                      155-108th Avenue N.E., Suite 202
                                                                        Bellevue, WA98004-5901
                                                               Tel: (425) 450-5000 Fax: (425) 450-0728
     Case 19-01019-CMA         Doc 21     Filed 06/21/19      Ent. 06/21/19 12:24:28      Pg. 11 of 11
